Citation Nr: 0206109	
Decision Date: 06/11/02    Archive Date: 06/20/02

DOCKET NO.  01-01 793	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the cervical spine, currently evaluated as 40 
percent disabling.

2.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

M. Tenner, Associate Counsel



INTRODUCTION

The veteran served on active duty from April 1959 to November 
1968, and from March 1977 to February 1987.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an October 2000 rating action of the 
Montgomery, Alabama Regional Office (RO) of the Department of 
Veterans Affairs (VA) which denied entitlement to an 
increased rating for cervical degenerative joint disease, and 
entitlement to a total disability rating based upon 
individual unemployability. 


FINDINGS OF FACT

1.  The veteran suffers from severe degenerative disc and 
degenerative joint diseases of the cervical spine.  

2.  The veteran's cervical spine disability is not manifested 
by a pronounced intervertebral cervical disc syndrome.  


CONCLUSION OF LAW

The criteria for an evaluation in excess of 40 percent, for 
degenerative joint disease of the cervical spine, have not 
been met.  38 U.S.C.A. §§ 1155, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Code 
5293 (2001) DeLuca v. Brown, 8 Vet. App. 202 (1995); 66 
Fed.Reg. 45620 (2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159, 3.326).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran claims that his degenerative joint disease is 
more severe than the current rating indicates. 

In a September 1988 rating decision, service connection was 
granted for cervical degenerative joint disease and a 20 
percent evaluation assigned.  Effective November 10, 1994, 
the evaluation was increased to 40 percent.  

A March 2000 letter from a VA physician from the Birmingham 
Veterans Administration Medical Center indicated that the 
veteran had cervical degenerative disc disease, hypertension 
and chronic obstructive pulmonary disease.  The physician 
indicated that these conditions might restrict the veteran's 
employability.  

In an outpatient treatment note from July 2000, the veteran 
indicated that he had "lots" of back pain, but had been 
told that no surgical options were available.  He was advised 
to continue with his medications.  A January 2001 note 
indicated that the veteran was using metal crutches to help 
him walk.  He was assessed with back pain with degenerative 
joint disease of the lumbosacral spine.  

In January 2001, the veteran was seen for a VA examination.  
He reported breaking his neck and lower back in a parachute 
jump in service.  Since that time, he has experienced chronic 
back pain in his neck and lumbar spine.  He reported that he 
was unable to walk far because of his generalized weakness 
from multiple medical problems, to include a loss of 
positional sense of both feet.  He unable to drive an 
automobile.  X-ray studies done in 1997 reportedly showed 
severe degenerative changes with a loss of C5 and C6 
intervertebral disk space.  This was opined to be compatible 
with degenerative disk disease.  The examiner opined that the 
appellant was unable to walk except from his bed to a chair 
because of neurological problems and chronic obstructive 
pulmonary disease.  

Physical examination revealed that cervical anterior flexion 
neck was limited to 45 degrees.  There was 0 degrees of 
posterior flexion, 10 degrees of lateral rotation, 45 degrees 
of right rotation, and 10 degrees of flexion bilaterally.  
Neurologically there was a loss of position sense in both 
feet.  Additionally, there were decreased deep tendon 
reflexes at the knees and an absent Achilles deep tendon 
reflex.  The veteran was diagnosed with severe cervical 
degenerative disc and degenerative joint disease.  He was 
also diagnosed with severe, end stage, chronic obstructive 
pulmonary disease, hypertension that was not well controlled, 
and posterior column disease that was metabolic versus 
mechanic.  The examiner opined that the veteran was 100 
percent disabled and unemployable.  

In May 2001, a VA nurse practitioner stated that the veteran 
was terminally ill due to end stage chronic obstructive 
pulmonary disease.

Analysis

Initially, the Board notes that during the pendency of the 
veteran's appeal, the Veterans Claims Assistance Act of 2000 
was signed into law.  Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  The Veterans Claims Assistance Act is codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001).  Following the RO's determination of the 
veteran's claim, VA issued regulations implementing the 
Veterans Claims Assistance Act.  66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (to be codified, in pertinent part, at 
38 C.F.R. §§ 3.102, 3.159 and 3.326).  The Veterans Claims 
Assistance Act and the implementing regulations pertinent to 
the issue on appeal are liberalizing and are therefore 
applicable to the issues on appeal.  See Karnas v. Derwinski, 
1 Vet. App. 308, 312-13 (1991).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim.  VA is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  The Act 
and regulations also require VA to notify the claimant of any 
information, and any medical or lay evidence, not previously 
provided to VA that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant which of the evidence is to be provided by the 
claimant and which VA will attempt to obtain on behalf of the 
claimant.

The record reflects that the veteran has been informed of the 
requirements for establishing the issue of entitlement to an 
increased evaluation for his cervical disorder.  The veteran 
has submitted pertinent evidence in support of his claims.  
The RO has notified the veteran by the statement of the case, 
and supplemental statement of the case of the evidence needed 
to substantiate his claim for an increased rating and advised 
him of the evidence it has obtained.  The veteran has not 
indicated the existence of any additional evidence pertinent 
to his claims.

The Board is satisfied that the facts relevant to this claim 
have been properly developed and that there is no further 
action which should be undertaken to comply with the 
provisions of the Veterans Claims Assistance Act or the 
implementing regulations.  A remand to afford the RO an 
opportunity to consider this claim in light of the 
implementing regulations would serve to further delay 
resolution of the claims with no benefit flowing to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  Therefore, the Board will 
address the merits of the veteran's increased rating claim.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The 
Board attempts to determine the extent to which the veteran's 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10 (2001).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2001).  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet.  
App. 589 (1991). 

The veteran cervical spine disability is currently rated as 
40 percent disabling under Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 40 percent evaluation is warranted 
for a severe intervertebral disc syndrome with recurring 
attacks and intermittent relief.  A 60 percent evaluation is 
warranted for a pronounced intervertebral disc syndrome with 
little intermittent relief, with persistent symptoms 
compatible with sciatic neuropathy, characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that in 
evaluating a service-connected disability, the Board erred in 
not adequately considering functional loss due to pain under
38 C.F.R. 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. 4.45.  The Court held that a diagnostic code 
based on limitation of motion does not subsume 38 C.F.R. 4.40 
and 4.45, and that the rule against pyramiding set forth in 
38 C.F.R. 4.14 (2001) does not forbid consideration of a 
higher rating based on a greater limitation of motion due to 
pain on use, including flare- ups.

Although Diagnostic Code 5293 is not based on limitation of 
motion, VA's General Counsel has held that when a veteran 
receives less than the maximum evaluation under 5293 based on 
symptomatology which includes limitation of motion, 
consideration must be given to 38 C.F.R. 4.40 and 4.45, even 
though the rating corresponds to the maximum rating under 
another Diagnostic Code pertaining to limitation of motion.  
VAOPGCPREC 36-97; 63 Fed.Reg. 31,262 (1998).

In this case, the Board has considered the veteran's VA 
outpatient treatment records for the period January 1999 to 
May 2001.  However, those records reflect a scarcity of 
complaints pertaining to treatment of the veteran's cervical 
spine disability.  At the appellant's January 2001 VA 
examination the examiner diagnosed severe cervical 
degenerative disc disease and degenerative joint disease, 
however, no neurological findings appropriate to any cervical 
disc were clinically reported.  Rather, any neuropathic 
spinal abnormality was limited to the lumbar spine.  
Accordingly, the Board finds that the preponderance of the 
evidence is against finding the pronounced level of cervical 
pathology necessary to justify a 60 percent rating under 
Diagnostic Code 5293.  Therefore, the benefit sought on 
appeal is denied.

In reaching this decision the Board notes that the veteran's 
cervical pain is not manifested by either incoordination on 
use, or by disuse muscle atrophy.  There were no findings 
noted at the VA examination in January 2001, regarding 
additional functional loss due to cervical pain or flare-up.  
Moreover, it is well to recall that a disability rating is a 
reflection of the fact that pain impairs the appellant's 
industrial capabilities.  See Van Hoose v. Brown, 4 Vet. App. 
361, 363 (1993).  In light of the totality of the 
circumstances the Board does not find a basis for an 
increased evaluation under 38 C.F.R. §§ 4.40, 4.45, or 4.59 
(2001). 

The Board has considered all other potentially applicable 
provisions of the rating schedule, however, a careful review 
of the available Diagnostic Codes and the medical evidence of 
record reveals that Diagnostic Codes other than 5293 do not 
provide a basis to assign an evaluation higher than the 40 
percent rating currently in effect. 

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the appellant's claim, the 
doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

An increased evaluation for cervical degenerative joint 
disease is denied.


REMAND

During the veteran's January 2001 VA examination the 
appellant appears to raise the issue of entitlement to 
service connection for a low back disorder secondary to an 
in-service parachute injury, as well as a claim to reopen the 
issue of entitlement to service connection for a pulmonary 
disorder, to include secondary to an in-service lung injury.  
These issues, however, have not been developed or certified 
for appellate review.  Accordingly, appellate consideration 
of the issue of entitlement to a total disability evaluation 
based on individual unemployability must be deferred prior to 
the RO's adjudication of these claims.

Therefore, this case is REMANDED for the following action.

1.  The RO should adjudicate the 
veteran's entitlement to service 
connection for a low back disorder 
secondary to an in-service parachute 
injury, as well as the claim to reopen 
the issue of entitlement to service 
connection for a pulmonary disorder, to 
include secondary to an in-service lung 
injury, to include adjudication under the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 
(2000).   

2.  The RO should thereafter readjudicate 
the issue of entitlement to a total 
disability evaluation based on individual 
unemployability.

The veteran is respectfully advised that for the Board to 
exercise appellate jurisdiction over these service connection 
claims, he must timely perfect an appeal to any RO denial 
pertaining to either claim.  The RO is respectfully reminded 
that the claim of entitlement of a total disability 
evaluation based upon individual unemployability is simply 
deferred at this time.  Should the RO decide, after 
completion of the foregoing, to affirm their prior denial of 
compensation based upon unemployability that issue should be 
returned to the Board.

The veteran may present additional evidence or argument while 
the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. 
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West Supp. 2000) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Part IV, paras. 8.44- 8.45 and 
38.02-38.03.


		
	DEREK R. BROWN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 


